Exhibit List of Subsidiaries of the Registrant Subsidiary State of Incorporationor Formation American Campus Communities Operating Partnership, LP Maryland American Campus Communities Services, Inc. Delaware ACC OP Management, LLC Delaware GMH Communities, LP Delaware Monks Road Associates, LLC Delaware Woodhaven Circle Associates, LLC Delaware Woodhaven Circle Associates II, LLC Delaware La Riviera Drive Associates, LP Delaware Clarizz Boulevard Associates, LLC Delaware Third Street Associates, LLC Delaware Southeast Region II, LLC Delaware Greenville Associates, LLC Delaware Southern Eagle Associates, LLC Delaware Campus Club Associates, LLC Delaware Lanier Drive Associates, LLC Delaware Lakeside Associates, LLC Delaware SHP-Riverclub LLC Delaware ACC OP CC I - Tallahassee LLC Delaware ACC OP CC II - Tallahassee LLC Delaware Rutherford Boulevard Associates, LLC Delaware ACC OP (Pirates Place) LLC Delaware Bowling Green Associates, LLC Delaware Brown Road Associates, LLC Delaware LeForge Station II, LLC Delaware Willowtree Associates I, LLC Delaware Willowtree Associates II, LLC Delaware Abbott Road Associates, LLC Delaware Croyden Avenue Associates, LLC Delaware Sterling Way Associates, LLC Delaware Keller Boulevard Associates, LLC Delaware Southeast Region I, LLC Delaware Campus View Drive Associates, LLC Delaware Lubbock Two Associates, LLC Delaware
